The husband of the appellant, while engaged in an extra hazardous employment, was killed on June 9, 1917, leaving the appellant and an infant child as his dependents, both of whom were solely dependent upon him for support. The State Industrial Accident Commission awarded compensation at the rate of $12.57 per week, payable to the widow *Page 26 
and infant for a period of three hundred and thirty-eight and one-ninth weeks, beginning as of June 9th, 1917. The insurer was ordered to pay all the compensation to the widow, who was ordered to apply $3.57 of it to the use and benefit of the infant in such manner as to the mother should seem best for the welfare of the child. Later the insurer filed a petition alleging that the infant died on October 30th, 1918, and that the widow remarried on December 11th, 1918, and that the amount required by the order of the Commission to be paid on behalf of the child had been paid up to the date of its death, and that the amount apportioned to the widow had been paid up to the date of her remarriage. The petition prayed for a modification of the order to the effect that payments of compensation may be terminated as of the dates of the death of the child, and of the remarriage of the widow, respectively.
The Commission, Wagaman, Chairman, dissenting, ordered the compensation be terminated as prayed. From this order an appeal was taken to the Circuit Court for Allegany County, and the case was heard by the Court without a jury. Two prayers were offered by the appellee, one on the theory that all compensation on behalf of the infant should cease as of the date of its death, and the other on the theory that all compensation, both on behalf of the infant and widow, should cease as of the date of the remarriage of the widow. The court refused the first and granted the second prayer, and ordered the insurer to pay the balance apportioned on behalf of the infant from the date of its death to the date of the remarriage of the widow, all compensation to cease as of the latter date.
The case comes up on an appeal by the claimant from this order, the insurer not appealing.
The sole question to be decided is the proper construction of Section 43 of Article 101 of the Code, which is in part as follows: *Page 27 
    "In case of the remarriage of a dependent widow of a deceased employee without dependent children, all compensation under this article shall cease * * *."
Did the Legislature mean by the language above quoted that on the remarriage of the widow without dependent children of the deceased husband living at the time of such remarriage, compensation should cease, or were the words "without dependent children" intended to refer back to the date of the death of the deceased?
The respective interpretations of this language contended for are ably presented by the dissenting opinion of the chairman of the Commission, and by the opinion of JUDGE HENDERSON, set out in full in the briefs of appellant and appellee respectively.
As a matter of grammatical construction both views are possible, although even from this point of view we think the conclusion reached by the Circuit Court is the sounder. Of course the legislative intent as gathered from the entire section, and from all parts of the Act which throw light upon it, would be controlling even if the grammatical construction were doubtful.
And we find no difficulty as to this in reaching the same conclusion as that arrived at by the Circuit Court.
We can see no reason why the compensation should cease on the remarriage of the widow when there were no children at the date of the death of the deceased husband, and not on the happening of the same event when there were dependent children at the death of the husband, but none at the time of the remarriage. On the death of the child the widow was entitled to the entire amount awarded because she was then the only dependent of her deceased husband, and not, as to any part of the award, because she had been the mother of the child; in other words she was in exactly the same position in reference to the award as she would have been if she had been the only dependent at the time of the death of her *Page 28 
husband. The amount of the award, when made, had no reference to the number of dependents but to the character of the dependency.
The case of Adleman v. Ocean Accident and GuaranteeCorporation, 130 Md. 572, cited by appellant, has no bearing upon the question here involved. That was the case of the marriage of a dependent sister. The statute does not provide for the termination of payments in the event of the marriage of a dependent sister; while it does so provide in the event of the remarriage of a widow.
Order affirmed, with costs to appellee. *Page 29